Title: To James Madison from William Savage, 4 February 1804 (Abstract)
From: Savage, William
To: Madison, James


4 February 1804, Kingston, Jamaica. Last wrote on 13 Oct. by the schooner John for Alexandria. Has since received JM’s letter of 7 June with a document regarding Thomas Holland and a letter for him. The frigate Decade, with Holland reportedly on board, has “long since left this Station.” Had Holland been transferred to another ship “I am Confident I should have hear’d ⟨of⟩ him.”
The “Three Schedules that accompanied your letter ⟨h⟩as been carefully perused”: he encloses his remarks on them. “I am convinced Sir, if you would condecend at your leizure to peruse the same you will think as I do, that many of the remarks made by the Clerks in Office are very unreasonable, I ever consider’d that a discretionary power was lodged with me, I did not see then the necessity of a voucher for every small sum. This in future shall be strictly attended to. I can say with truth that I never bestowed Money or Goods on any person that I had not the strongest reason to believe was a native or a Citizen Seamen, & it has been my particular study to endeavour to conduct the business of an agent with as much œconemy as possible in this very expensive Country. I never received any objection to my accounts till those received from you. My Bill were duely Honour’d till you protested them. I then drew for what appear’d due me. Is it reasonable Sir, to expect I can furnish an Office, find paper, Ink, Books, pay postage, wait on Admirals & Governors, expressly on public Business & not be remunerated for my expences—particularly as I receive no Salary. I am not Vain Sir, when I declare that I have ⟨re⟩nder’d essential services to my Country, particularly by my personal interference in resquing American Seamen from Gangs of British Seamen headed by their Officers, many Individuals in large sums in consequence of an Interest with the Governors here, wth whom I have always taken care to be on good terms with—had it ever been intimated in due time the General Statement of my Accoun⟨ts⟩ was  then Sir, there might have been solid grounds to reject my succeeding Accounts & to have rejected my Bills, but as the contrary has been the case, I think I am justly entitled to the full amount of the accounts exhibited.” Asks again that JM personally inspect the clerks’ original remarks and Savage’s observations on them and then reply to Savage.
“For two Years while in Office I was doing Business here in the Mercantile line & then was part owner of the Stores myself & partners occupied, during which period I made no charge for Office hire, since which I have been obliged to hire an Office & now send the receipts for the same.” Has received Brent’s 14 Sept. letter [not found] with documents respecting John Whiting, Josiah Hunt, and Joseph Emmerson. “The Vessels they are represented on board is not on this Station, On the Arrival of the La pique the Admiral will liberate Barnet Mahony.” Encloses his accounts to 31 Dec. 1803. Adds at the foot of the page: “Amt of Account £77.3.3.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 2 pp.; docketed by Wagner: “Recd. 23 April. / Sent the enclosed to the Treasury.” Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:519.



   
   Ibid., 5:66.



   
   Blank left in RC.


